Citation Nr: 1543272	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1 Entitlement to an initial compensable rating for service-connected ingrown toenail, right great toe.

2. Entitlement to an initial compensable rating for service-connected ingrown toenail, left great toe.

3. Entitlement to an initial compensable rating for service-connected onychomycosis, bilateral great toes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran has active service from September 1994 to March 2002.

These matters come on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for ingrown toenails, right and left great toe, and onychomycosis, bilateral great toes, and assigned each initial noncompensable ratings. 

In August 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. At that time, the Veteran submitted additional evidence in support of his claim, with a waiver of consideration of such by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examination of his service-connected foot disabilities in March 2012. At the time of his August 2015 Board hearing, he asserted that such had worsened since that time. While the Veteran submitted two Disability Benefits Questionnaires (DBQs) in September 2015, the Board finds that additional development is required prior to adjudicating the claims.

While the September 2015 DBQ as to the Veteran's ingrown toenail, right and left great toes described the disability in sufficient detail, the DBQ also discussed the Veteran's pes planus, which is not service-connected. The DBQ report reserved a specific portion to discuss symptomatology only related to pes planus, and the examiner completed such; however, the DBQ report also reserved a specific portion to discuss pain and function, and the examiner appears to have completed such considering the Veteran's service-connected ingrown toenail, right and left great toes and his non-service-connected pes planus. Also, while the September 2015 DBQ as to the Veteran's onychomycosis, bilateral great toes, was complete, there remain inconsistencies as to the clinical information of record and the September 2015 DBQs. 

In this regard, the Veteran has sought private treatment for a number of foot and ankle disabilities, only two of which are currently on appeal, ingrown toenails, right and left great toe, and onychomycosis, bilateral great toes. His August 2015 Board hearing testimony and some clinical findings reported on VA examination in March 2012 and on the September 2015 DBQs, as noted above, appear to be related to other foot and/or ankle disabilities. Specifically, private treatment records dated in August 2015 include a diagnosis of onychomycosis, bilateral great toes; however, such also includes musculoskeletal findings and complaints and a discussion of treatment with steroid injections and diagnoses of ingrown toenails and pes planus. The Veteran reported during his Board hearing that he was to have steroid injections for his onychomycosis, bilateral great toes; however, he could not afford such. It is not clear to the Board if the Veteran has findings related to his ingrown toenails, right and left great toe, or onychomycosis, bilateral great toes, which require steroid injections or are manifested by the musculoskeletal clinical findings reported in August 2015. 

In essence, prior to the Board's adjudication of the severity of the Veteran's ingrown toenails, right and left great toe, and onychomycosis, bilateral great toes, the AOJ should afford the Veteran a VA examination that is limited to a discussion and examination of the Veteran's ingrown toenails, right and left great toe, and onychomycosis, bilateral great toes, only and clarifies if there are additional symptoms or findings related to such, including deformity, pain, functional limitation, or musculoskeletal abnormalities.

Also, the Veteran identified Peak Vista Community Health Center as a source of relevant private treatment records. The AOJ, by a September 2013 letter, requested such records; however, the facility did not respond. The Veteran submitted limited private treatment records from that facility dated in April 2015 and August 2015. On remand, the AOJ should make a final attempt to obtain the Veteran's complete private treatment records from Peak Vista Community Health Center. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to VA, for his complete private treatment records from Peak Vista Community Health Center. Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

2. Then, schedule the Veteran for a VA examination to determine the severity of his service-connected ingrown toenails, right and left great toe, and onychomycosis, bilateral great toes. All indicated tests and studies should be completed.

(a) The examiner should discuss the severity of the Veteran's service-connected onychomycosis, bilateral great toes, including functional limitations; specifically, the associated pain, deformity, or musculoskeletal abnormalities, if any. The examiner should report as to whether any medication used to treat such, including steroid injections, if appropriate, was intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

(b) The examiner should discuss the severity of the Veteran's service-connected ingrown toenails, right and left great toe, including functional limitations; specifically, the associated pain, deformity, or musculoskeletal abnormalities, if any. The examiner should report as to whether the Veteran's disability is manifested by symptoms that are moderate, moderately severe, or severe. 

(c) The examiner should be informed that symptoms or clinical findings related to disabilities beyond those of the Veteran's service-connected ingrown toenails, right and left great toe, and onychomycosis, bilateral great toes, specifically, any pain, deformity, musculoskeletal abnormalities, or functional limitations, related to non-service-connected pes planus, should be specifically excluded from the VA examination reports. 

(d) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any symptoms or clinical findings related to disabilities beyond those of the Veteran's service-connected ingrown toenails, right and left great toe, and onychomycosis, bilateral great toes, represent a disability that is proximately due to, or the result of, his service-connected ingrown toenails, right and left great toe, and onychomycosis, bilateral great toes. 

(e) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any symptoms or clinical findings related to disabilities beyond those of the Veteran's service-connected ingrown toenails, right and left great toe, and onychomycosis, bilateral great toes, represent a disability that has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected ingrown toenails, right and left great toe, and onychomycosis, bilateral great toes. If aggravation is found, the examiner should also state, to the extent possible, the baseline level of severity of the left knee disability before the onset of aggravation.

3. After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claims. If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).








(Continued on the next page)
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




